         Case: 1:18-cv-00634-SO Doc #: 19 Filed: 11/26/18 1 of 2. PageID #: 365



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


KEVIN KEITH,                                           Case No. 18 CV 634

         Petitioner,                                   Judge Solomon Oliver, Jr.

         v.
                                                       Magistrate Judge James R. Knepp, II
WARDEN LYNEAL WAINWRIGHT,

         Respondent.                                   ORDER



         A petition, pursuant to 28 U.S.C. § 2254, has been filed in this Court. (Doc. 1). The Court,

having examined the petition in accordance with Rule 4 of the Rules Governing § 2254

Proceedings, is unable to determine whether the Petitioner is entitled to relief. As discussed in the

November 26, 2018 phone conference, the Court orders the following briefing schedule:

   (1)        Respondent shall file an Answer to the petition within 120 days from the date
              of this order. The answer shall comply with Rule 5 of the Rules Governing §
              2254 Cases, and shall address all legal issues raised in the petition. No
              extensions will be granted.

   (2)        Petitioner shall have 30 days from the filing of Respondent’s Answer to respond
              by filing a Reply.

   (3)        Respondent shall have 30 days from the filing of Petitioner’s Reply to respond
              thereto by filing a Sur-reply. Respondent should do so when issues or arguments
              not addressed in the Answer are raised in the Reply.

              The Court shall consider Respondent’s decision not to file a sur-reply as
              certification that all issues and arguments raised by Petitioner have previously
              been fully addressed.

         Briefs filed by the parties shall contain a summary of the facts upon which they rely and

shall, where applicable, make specific reference to those portions of the record (Page or Exhibit
       Case: 1:18-cv-00634-SO Doc #: 19 Filed: 11/26/18 2 of 2. PageID #: 366



Number). Briefs shall also contain statements of the applicable law and citations to relevant case

and statutory authorities.

       If a dispositive motion is filed, the movant shall attach documentation in support of the

motion, including, but not limited to a certified copy of the docket.

       When a party has a change of address, the party must immediately inform the Court of the

new address or risk the waiver of his/her right to present arguments or the dismissal of his/her case.

       The Clerk of Court shall forward a copy of the Petition and this order to Respondent.

       IT IS SO ORDERED.



                                               s/James R. Knepp II
                                               United States Magistrate Judge
